number release date id office uilc cca_2009020512070537 -------------- from ------------------- sent thursday february pm to ---------------------- cc ---------------------------------- subject re tefra question sec_1 you should have four forms 870-pt one for each year the consolidated parent should sign by itself for year sec_1 and both the sub and the parent should sign for year sec_3 and generally we should not combine years since the form 870-pt is a computer generated form issued to all partners and the identity of partners may change from one year to the next if the identity of partners does not change you could combine them sec_301_6224_c_-2 provides that the general_partner of a non-tefra partnership that is a partner in a tefra partnership may sign the form 870-pt if the partner is a tefra partnership its tmp signs if the partner is an llc it manager under state law should sign the agreement should be stamped partial agreement if there are other partnership items remaining in dispute in addition language should be added stating that this is a partial agreement and that section f applies standard language to this effect appears in the appeals section of the irm
